Citation Nr: 0201287	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  96-45 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and C. A.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1969 to 
December 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of rating actions from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied entitlement to service connection for a psychiatric 
disorder.  



FINDINGS OF FACT

1.  Psychiatric symptoms reported during active military 
service represented manifestations of a personality disorder.  

2.  No superimposed psychiatric disorder was manifested in 
service and no current acquired psychiatric condition is 
otherwise related to military service.  



CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.306, 4.127 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations and implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new law and regulation in regard to the 
issue decided herein.  The record includes all service 
medical records as well as private treatment records dated 
from 1974 to 1977 and from 1993 to 1995, VA outpatient 
treatment records, a VA examination report and a private 
mental evaluation report.  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to this issue.  The Board therefore finds that the 
record as it stands is adequate to allow for equitable review 
of the appellant's appeal.

Furthermore, the appellant and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the appellant and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the appellant in 
the development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, these issues need not be referred to the 
appellant or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the appellant.  See 
generally Sutton v. Brown, 
9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCOPREC 16-92 (July 24, 1992).  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided). 

Factual Background

A review of the appellant's service medical records 
demonstrates that all systems were clinically evaluated as 
normal upon induction examination dated in June 1969.  An 
October 1969 separation examination and a November 1969 
evaluation report reflect that the appellant reported 
experiencing crying spells and excessive fear.  A history of 
marked social inability prior to and during service was 
noted.  An impression of emotionally unstable personality 
manifested by schizoid tendencies was noted.  It was also 
noted that there were no disqualifying mental or physical 
defects sufficient to warrant disposition through medical 
channels.  

Post-service private treatment records dated in 1974 and 1975 
indicate the appellant was experiencing anger, temper 
outbursts, and difficulty getting along with others.  He was 
treated with medication.  An impression of explosive 
personality, possibility of schizophrenic type process not 
ruled out, was noted.  A 1975 private mental evaluation noted 
an impression of schizophrenia, paranoid type.  A 1977 
private mental evaluation noted an impression of hysterical 
neurosis, disassociative type.  

VA treatment records dated in 1994 reflect complaints of 
temper outbursts, mood swings, and personality conflicts with 
others.  A diagnosis of bipolar disorder, not otherwise 
specified, was noted with an Axis III diagnosis of a closed 
head injury.  

Private treatment records dated from 1993 to 1995 reflect 
complaints of depression, sleep and appetite disturbance, and 
anger.  Relevant diagnoses of depression combined with a 
personality that maintains and reinforces depression, and 
organic mood disorder with recurrent depression, marked 
impairment in memory and recurrent blackouts, and alcohol 
abuse were noted.  Private hospital records dated from 1994 
to 1996 demonstrate treatment for Immunoglobulin A neuropathy 
and hypertension.  They are silent for any complaints, 
treatment, or diagnoses related to a psychiatric disorder.  

At his June 1996 RO hearing, the appellant testified that he 
saw two psychiatrists prior to induction into the service.  
He stated that he started screaming and threatened to kill a 
superior officer during basic training when the officer 
touched him.  He testified that his nervous condition had 
worsened since his discharge from service.  The appellant 
testified that he had experienced anger before service, but 
he had never touched anyone.  He stated that he had been shot 
in 1973 and was referred to mental health treatment after 
that because he did not like being touched by the nurses.  He 
also stated that he did not receive any mental health 
treatment during the period from his discharge to 1973.  

VA treatment records dated in 1997 reflect complaints of 
memory problems after head trauma in 1987.  A diagnosis of 
major depression with mood congruent delusions was noted.  

Upon VA mental evaluation dated in May 1997, the appellant 
reported experiencing disciplinary problems and difficulty 
with authority figures during his childhood.  He reported 
being placed in foster care because his parents could not 
control him.  The appellant reported having difficulty 
learning to read and write.  He stated that his main problems 
in service involved challenging authority and becoming 
physically aggressive with superior officers.  The appellant 
reported being jailed for assault "at least 100 times" 
since his discharge from service.  The examiner noted the 
appellant's conversation suggested no evidence of any formal 
thought disorder.  He denied auditory or visual 
hallucinations on this examination, but the examiner noted 
that the appellant had admitted to auditory hallucinations on 
other evaluations.  He did not express any delusional beliefs 
and did not appear to be truly paranoid.  The examiner noted 
no Axis I diagnosis and an Axis II diagnosis of personality 
disorder, not otherwise specified.  The examiner noted that 
although the appellant had been diagnosed with schizophrenia 
in the past, he did not exhibit any symptoms of that disorder 
at the present time.  The examiner opined that it seemed 
unlikely that he had ever shown evidence to suggest 
schizophrenia as his thinking was simply too well organized 
and there were no hallucinations or delusions.  He noted 
there was limited support for a diagnosis of depression.  The 
examiner noted the appellant did not describe sadness and had 
no decreased energy or decreased appetite and he maintained 
interest in hobbies.  The examiner noted that what seemed 
most apparent was that the appellant had shown a lifelong 
pattern of poor impulse control which existed prior to 
service and continued to the present time.  He had early 
difficulties with parental figures and school authorities.  
The examiner opined that it seemed clear the appellant had 
shown a lifelong pattern of difficulty conforming to societal 
expectations.  

In a September 1997 addendum, the VA examiner opined that the 
appellant's personality disorder was apparent prior to 
military service and was not aggravated by military service.  
He noted that by definition, the DSM IV noted a personality 
disorder to represent an enduring pattern of behavior that 
was stable and of long duration.  Situational factors, such 
as military service, did not aggravate the disorder, but 
might make it more or less likely that the characteristic 
behaviors would emerge and become problematic.  In the 
appellant's case, he had a long history of difficulty with 
authority figures and this difficulty became increasingly 
apparent when he was placed in a situation of military 
service, where authority figures abounded.  The examiner 
noted the underlying disorder did not change as a result of 
military service, it just became more visible.  

A private mental evaluation dated in January 1999 reflects 
the appellant reported having problems with depression most 
of his life.  The appellant reported hearing voices, but it 
was noted that he was able to distinguish this voice from 
someone talking to him.  The appellant reported that he did 
not trust anyone.  The appellant reported being diagnosed 
with bipolar disorder, personality disorder, major depressive 
disorder, and schizophrenia.  The appellant described some 
suspiciousness and paranoia, but the examiner noted it was 
not clear whether this was truly delusional in quality.  The 
examiner noted the appellant gave a detailed history of 
psychiatric illness and he gave symptoms most consistent with 
schizoaffective disorder.  The examiner noted an Axis I 
diagnosis of schizoaffective disorder and an Axis II 
diagnosis of paranoid personality traits.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d).  
Certain chronic disabilities will be presumed to be related 
to service if manifested to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

When all of the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

A review of the evidence in this case reflects that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for a psychiatric 
disorder.  The appellant's service medical records 
demonstrate an impression of an emotionally unstable 
personality manifested by schizoid tendencies.  It was also 
noted that there were no disqualifying mental or physical 
defects sufficient to warrant disposition through medical 
channels.  Post-service medical records are silent for any 
complaints, treatment, or diagnoses of a psychiatric 
disability until 1973, more than three years after the 
appellant's discharge from service.  Treatment records dated 
from 1973 do demonstrate treatment and diagnoses of mental 
disorders such as bipolar disorder, major depression, 
hysterical neurosis, and paranoid schizophrenia as well as 
diagnoses of emotionally unstable personality, explosive 
personality.  However, none of the medical records 
demonstrates or suggests a causal connection between the 
appellant's current psychiatric disability and military 
service.  

The May 1997 VA examiner opined in his September 1997 
addendum that the appellant's personality disorder was 
apparent prior to military service and was not aggravated by 
military service.  He noted that the underlying disorder did 
not change as a result of military service, it just became 
more visible.  The examiner noted that the appellant had a 
long history of difficulty with authority figures and this 
difficulty became increasingly apparent when he was placed in 
a situation of military service, where authority figures 
abounded.  The VA examiner's findings that the appellant's 
personality disorder preexisted service is consistent with 
the medical evidence of record, which demonstrates that the 
appellant has consistently reported experiencing difficulty 
with authority figures and temper outbursts since childhood. 

Furthermore, the Board notes that personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis, will 
be accepted as showing preservice origin.  See 38 C.F.R. 
§ 3.303(c).
 
Personality disorders such as that manifested by the veteran 
during service are not diseases or injuries for compensation 
purposes. However, disability resulting from a mental 
disorder that is superimposed upon a personality disorder may 
be service-connected.  38 C.F.R. § 4.127.  The Board 
recognizes that the January 1999 private mental evaluation 
report reflects a diagnosis of schizoaffective disorder.  
However, despite the appellant's detailed report of problems 
with psychiatric illness since his discharge from service, 
the examiner did not report a finding of a causal connection 
between the veteran's current psychiatric disability and 
military service.  Despite VA and private evaluations, the 
record is silent for any medical evidence demonstrating a 
causal connection between the veteran's current psychiatric 
disability and military service.  Furthermore, as there is no 
evidence of a psychiatric disability within one year of the 
appellant's discharge from service (nor has the appellant 
claimed such within one year of discharge), there is no 
entitlement to presumptive service connection for a chronic 
disability pursuant to 38 C.F.R. §§ 3.307, 3.309.  

In summary, the medical evidence does not demonstrate that a 
psychiatric disorder was incurred in or aggravated by 
military service.  Although the appellant was found to have 
an emotionally unstable personality in service, medical 
evaluations demonstrate no causal connection between the 
appellant's current psychiatric disability, variously 
characterized as a personality disorder, bipolar disorder, 
and schizoaffective disorder, and military service. Based on 
these findings and following a full review of the record, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for a psychiatric disability.  The Board further 
finds that a remand for further medical records or medical 
opinion is not warranted as the appellant has not identified 
any medical evidence not already of record and the record 
does not demonstrate any continuity of symptomatology or an 
association between the current psychiatric disorder and 
military service. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.306, 4.127. 

ORDER

Entitlement to service connection for a psychiatric 
disability is denied.  


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597a that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

